EXHIBIT 32.1 Certification Pursuant To 18 U.S.C. Section1350, as Adopted Pursuant to Section906 of The Sarbanes-Oxley Act of 2002 In connection with the Quarterly Report of Summit Hotel Properties, Inc. (the “Company”) on Form 10-Q for the period ended March31, 2011 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Daniel P. Hansen, President and Chief Executive Officer of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: the Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Summit Hotel Properties, Inc. Date:May 16, 2011 By: /s/Daniel P. Hansen Daniel P. Hansen President and Chief Executive Officer (Principal Executive Officer)
